Exhibit 21.1 Subsidiaries of the Registrant As of March 22, 2010 1. Wealthlink Co. Ltd., a Cayman Islands company, is a wholly-owned subsidiary of SOKO Fitness & Spa Group, Inc. 2. Harbin Mege Union Beauty Management Ltd., a PRC company (“Mege Union”), is a wholly-owned subsidiary of Wealthlink Co. Ltd. 3. Mege Union has four subsidiaries as follows: (a) Shenyang Letian Yoga Fitness Center, a PRC company, 51% owned subsidiary of Mege Union (b) Shenyang Starway Fitness Co., Ltd. a PRC company, 51% owned subsidiary of Mege Union (c) Harbin Tai Ai Beauty Co. Ltd., a PRC company, wholly-owned subsidiary of Mege Union (d)Beijing Natural Beauty Services Limited, a PRC company, 51% owned subsidiary of Mege Union 4. Mege Union is associated with the following variable interest entities, known collectively as the “Queen Group”, all of which are PRC companies or sole proprietorships (a) Harbin Daoli Queen Demonstration Beauty Parlor (b) Harbin Huang Emperor & Golden Gym Club Co. Ltd. (c) First Subsidiary of Harbin Huang Emperor & Golden Gym Club Co., Ltd. (d) Harbin Queen Beauty Demonstration Center (e) Harbin Xinyang Spa (f) Harbin SOKO Spa (g) Harbin Queen Medical Beauty Clinic (h) Shenyang Queen Beauty Demonstration Co. Ltd. (i) Harbin Queen Beauty Clinic (j) Harbin Queen Beauty Vocational Skill Training School
